



Exhibit 10.27


SECOND AMENDMENT TO ADVISORY AGREEMENT
THIS SECOND AMENDMENT TO THE ADVISORY AGREEMENT (this “Amendment”) dated as of
June 13, 2017, is among CAREY WATERMARK INVESTORS 2 INCORPORATED, a Maryland
corporation ("CWI 2"), CWI 2 OP, LP, a Delaware limited partnership of which CWI
2 is a general partner (the "Operating Partnership"), and CAREY LODGING
ADVISORS, LLC, a Delaware limited liability company (the "Advisor").
W I T N E S S E T H:
WHEREAS, CWI 2, the Operating Partnership and the Advisor have entered into that
certain Advisory Agreement, dated as of February 9, 2015, and a First Amendment
to the Advisory Agreement, dated as of June 30, 2015 (as amended, modified or
supplemented, the “Agreement”); and
WHEREAS, CWI 2, the Operating Partnership and the Advisor have agreed to amend
the Agreement in accordance with the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the mutual promises herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:
1.Definitions. All capitalized terms used but not defined herein shall have the
meanings set forth in the Agreement.
2.    Authority of Advisor.
a.    Subsection 4(b) is hereby superseded in its entirety by the following:
(b)    The consideration paid for an Investment acquired by CWI 2 shall
ordinarily be based on the fair market value thereof. Consistent with the
foregoing provision, the Advisor may, without further approval by the Board
(except with respect to transactions subject to paragraphs (c) and (d) of this
Section 4) invest on behalf of CWI 2 in an Investment so long as, in the
Advisor’s good faith judgment, (i) the Total Investment Cost (excluding
Acquisition Expenses and Acquisition Fees) of such Investment does not exceed
the fair market value thereof, and in the case of an Investment that is a
Property, shall in no event exceed the Appraised Value of such Property and (ii)
the Investment, in conjunction with CWI 2’s other Investments and proposed
Investments, at the time CWI 2 is committed to purchase or originate the
Investment, is reasonably expected to fulfill CWI 2’s investment objectives and
policies as established by the Board and then in effect. For purposes of the
foregoing, the Total Investment Cost shall be measured at the date the
Investment is made and shall exclude future commitments to fund improvements.
Investments not meeting the foregoing criteria must be approved in advance by
the Board.




 

--------------------------------------------------------------------------------




3.    No Further Modification. Except as modified hereby, the Agreement shall
remain in full force and effect, and as modified hereby, the Agreement is
ratified and confirmed in all respects.
4.    Representations and Warranties. CWI 2, the Operating Partnership and the
Advisor each hereby represent and warrant that it has full right, power and
authority to enter into this Amendment and that the person executing this
Amendment on behalf of CWI 2, the Operating Partnership and the Advisor,
respectively, is duly authorized to do so.
5.    Counterparts; Electronic Signatures. This Amendment may be executed in one
or more counterparts, each of which shall constitute an original and all of
which when taken together shall constitute one and the same instrument. An
executed facsimile or .pdf of this Amendment may be relied upon as having, and
shall be deemed to have, the same force and effect as an original.
6.    Governing Law. This Amendment shall be governed by the laws of the State
of New York, without giving effect to any principles regarding conflict of laws.




[The remainder of this page is intentionally left blank]












 

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
the Advisory Agreement as of the day and year first above written.
CAREY WATERMARK INVESTORS 2 INCORPORATED
 
 
 
 
 
 
By:
/s/ Mallika Sinha
 
Name:
Mallika Sinha
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
CWI 2 OP, LP
 
 
 
By:
CAREY WATERMARK INVESTORS 2
INCORPORATED, its general partner
 
 
 
 
 
 
By:
/s/ Mallika Sinha
 
Name:
Mallika Sinha
 
Title:
Chief Financial Officer
 
 
 
 
 
 
 
 
 
CAREY LODGING ADVISORS, LLC
 
 
 
By:
CAREY ASSET MANAGEMENT CORP.,
its sole member
 
 
 
By:
/s/ Susan C. Hyde
 
Name:
Susan C. Hyde
 
Title:
Managing Director and Corporate Secretary






















